DETAILED ACTION
The amendment filed 3/26/21 has been received and considered. By this amendment, Claims 1, 9-16 are amended. Claims 1-16 are pending in the application. 
Response to Arguments
Applicant's arguments filed 3/26/21 have been fully considered but they are not persuasive. Applicant argues that Lapetina does not disclose an upper shell made of hard rubber material and a lower shell made of soft rubber material. Examiner had previously agreed that Lapetina does not disclose a soft lower shell. However, Lapetina does disclose a hard upper shell that may be made of rubber (see par. 43 and 68) and that it would have been obvious to one of ordinary skill in the art at the time of the invention to make the lower shell of a soft rubber to provide comfort to the patient’s skin. Nevertheless, to advance prosecution, Examiner provides an additional reference to emphasize this motivation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapetina et al. (PG Pub. 2016/0073914) in view of Wong et al. (PG Pub. 2017/0157398), and further in view of Perez et al. (PG Pub. 2017/0080207).
Regarding Claim 1, Lapetina discloses a wearable myoelectricity biofeedback therapeutic apparatus, comprising a host (see central housing 410) and a wristband (see housing 120),
wherein the wristband comprises a fixed platform (see frame 450) for fixing the host and a bandage (see mount 140) for wearing, the bandage is fixed at both sides of the fixed platform (see mounting points 475),
the fixed platform is provided with a first through slot (see inner portion 470) matched with the host (see Fig. 4C) and the host is provided with a first electrode in a bottom portion (see contact pads 417; par. 75), with a button in an upper portion (see user interface 340c; par. 62), and with a PCBA inside (see Fig. 6 and par. 83), and the first electrode and the button are both electrically connected with the PCBA (see par. 85). Lapetina does not disclose one fixed end and one end with a buckling position. Wong discloses a similar wrist watch monitor where the bandage is fixed at one side of the fixed platform, and the fixed platform is provided, at one side opposite to the bandage, with a buckling position corresponding to the bandage (see Fig. 36a-c and par. 268). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the strap fixed at one end and with a buckling position on the opposite end because Wong teaches it helps the wearer adjust the tension of the band after it has been secured to their arm/wrist (see par. 268). Perez discloses a similar wrist worn device (see par. 38) wherein the fixed platform comprises a fixed upper shell and a fixed lower shell, and the fixed upper shell is made of a hard rubber material, and the fixed lower shell is made of a soft rubber material (see par. 610 and Fig. 55A). It would have been obvious to one of ordinary skill in the art at the time of the invention to 
Regarding Claim 2, Lapetina discloses a side face of the host is provided with a port (see wired interface; Fig. 4C) configured to be connected with one end of the connecting line (see conductor; par. 73). Lapetina does not elaborate on the other end of the connecting line. Wong discloses a similar connecting line with an electrode at one end and a port into the wristband on the other end (see Fig. 48A). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a second electrode offset from the wristband because Wong teaches that it eliminates the need for precise positioning (see par. 284).
Regarding Claim 3, Wong further discloses wherein in a case that the second electrode is connected with the host when a main control unit on the PCBA recognizes the second electrode, the first electrode is automatically switched off (see par. 14, 60, and 130). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a switching circuit because Wong teaches that it allows charge balance which prevents skin irritation and burns (see par. 198).
Regarding Claim 4, Lapetina discloses wherein the host comprises a host upper shell (see conductive outer portion 460) and a host lower shell (see nonconductive inner portion 470) and the host upper shell and the host lower shell are in spring loaded connection (see contacts 455; par. 75);
the host upper shell is provided with a second through slot (see open space in center of 460; Fig. 4F) configured for allowing the button (see user interface 420) to pass therethrough (see Fig. 4A), and the button is matched with a button board on the In re Japikse, 86 USPQ 70). 
Regarding Claim 6, there is no mention of injection molding the shells in one piece. However, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore this limitation has not been given patentable weight. 
Regarding Claim 8, Lapetina discloses electrical contacts in contact with the skin (see par. 69), but they are not on the bandage. Wong discloses wherein one face of the bandage in contact with skin is provided with several bulges, and the bulges are made of a soft colloidal substance (see par. 97-98). It would have been obvious to one of ordinary skill in the art at the time of the invention to place a protruding substance at the interface of the electrode and the skin so that proper contact is established and conduction can occur (see par. 194).
Regarding Claims 9-12, 14, and 16 Lapetina discloses the PCBA comprises a control circuit (see processor 650), a power supply (see battery 635), a button circuit (see interface 680), an myoelectricity detection circuit (see contacts 330a; par. 59), and an OLED display circuit (see par. 103), but no stimulation circuit. Wong discloses a lot of similar circuitry and also an electrical stimulation circuit (see pulse generator 18; Fig. 1E). It would have been obvious to one of ordinary skill in the art at the time of the . 

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapetina et al. (PG Pub. 2016/0073914) and Wong et al. (PG Pub. 2017/0157398) in view of Perez et al. (PG Pub. 2017/0080207), and further in view of Funaki (PG Pub. 2005/0285846).
Regarding Claim 5, Lapetina and Wong do not disclose a film on the upper shell. Funaki discloses the use of a plastic film to select a button (see par. 98). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the upper shell with a film sheet on one face facing away from the host lower shell, and the film sheet is provided with a third through slot configured for allowing the button to extend out therefrom because Funaki teaches that it provides protection while still allowing pressing of the button (see par. 83).
Regarding Claim 13, see rejection of similarly worded Claim 9 above.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapetina et al. (PG Pub. 2016/0073914) and Wong et al. (PG Pub. 2017/0157398) in view of Perez et al. (PG Pub. 2017/0080207) and further in view of Novak (PG Pub. 2017/0181510).
Regarding Claim 7, Lapetina and Wong do not elaborate on the fastening structure of the band. Novak discloses a fastener (see clasp 110) incorporated with the bandage (see band 102/104), wherein the bandage is provided with a first through hole 
the bandage is provided thereon with a second through hole (see another hole 122) allowing the clamp pin to be clamped and fastened therein, and the bandage is able to be fixed by: wrapping the bandage on a wrist, putting the bandage to pass through the buckling position (see free loop 112), and then folding back the bandage to clamp the clamp pin of the fastener in the second through hole (see par. 24). The examiner considers that although Novak does not fold back the bandage to clamp the clamp pin, one is able to pass the strap through the opposite side of the loop 112 and the structure of Novak’s strap allows for the necessary clasping of the band around the wrist. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Novak does not disclose a mounting groove at hole 122. It would have been a matter of obvious design choice to a person of ordinary skill in the art at the time of the invention to incorporate a mounting groove because Applicant has not disclosed that it provides an advantage, is used for a particular purpose, or solves as stated problem.
Regarding Claim 15, see rejection of similarly worded Claim 9 above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792